Name: Commission Implementing Regulation (EU) No 720/2014 of 27 June 2014 on the allocation of import rights for applications lodged for the period 1 July 2014 to 30 June 2015 under the tariff quota opened by Regulation (EC) No 431/2008 for frozen meat of bovine animals
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  animal product;  foodstuff;  agricultural policy
 Date Published: nan

 28.6.2014 EN Official Journal of the European Union L 190/65 COMMISSION IMPLEMENTING REGULATION (EU) No 720/2014 of 27 June 2014 on the allocation of import rights for applications lodged for the period 1 July 2014 to 30 June 2015 under the tariff quota opened by Regulation (EC) No 431/2008 for frozen meat of bovine animals THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 431/2008 (2) opened an import tariff quota for beef and veal products. (2) The applications for import rights lodged for the period 1 July 2014 to 30 June 2015 relate to quantities exceeding those available. The extent to which import rights may be allocated should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for, in accordance with Article 6(3) in conjunction with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (3) In order to ensure sound management of the procedure for granting import rights, the present Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import right applications covered by the quota with the serial number 09.4003 have been lodged for the period 1 July 2014 to 30 June 2015 under Regulation (EC) No 431/2008 shall be multiplied by an allocation coefficient of 27,09851 %. Article 2 This Regulation shall enter into force on 28 June 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2014. For the Commission, on behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 431/2008 of 19 May 2008 opening and providing for the administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (OJ L 130, 20.5.2008, p. 3). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13).